In consolidated actions for various relief, defendant appeals from a judgment of the Supreme Court, Richmond County, dated May 9, 1972 and made after a non-jury trial, which inter alla granted plaintiff a divorce and directed defendant to convey a one-half interest (fee) in certain real property to plaintiff. Judg*849ment affirmed, .with costs. No opinion. Munder, Christ, Brennan and Benjamin, JJ., concur; Hopkins, Acting P. J., dissents and votes to reverse the judgment and to dismiss the complaint, with the following memorandum: The salient issue in this case is whether a common-law marriage between two New York residents was established during their brief stay in Florida. In my opinion, the evidence on behalf of plaintiff, given the benefit of inferences fairly to be drawn in her favor, does not rise to the level which either New York law or Florida law demands for the proof of a valid common-law marriage (cf. Marsicano v. Marsicano, 79 Fla. 278; Matter of Price, 129 Fla. 467; McClish v. Rankin, 153 Fla. 324).